                                                           _RLED
            Case 1:18-cv-02849-ELH Document 32-1 Filed 12/07/18 Page _ENTERED
                                                           _LOGGED
                                                                     1 of 2
                                                                     _RECEIVED




                                        UNITED STATESDISTRICTCOURT
                                                                                      E;B~T~.Z_~\3
                                        FORTHE DISTRICTOF MARYLAND                     ....•CRK.u.s. DISTHIC r counT
                                                                                    ~ '"'OISTfUCT   cr 1.IAB fJ\I.!J
Movant David Andrew Christenson                                       Civ. No. 1:t~-CV-02849-ELH


State of Maryland                                                     Complaint for Declaratory and
Plaintiff                                                             Injunction Relief


v.                                                                    Judge Ellen Lipton Hollander


United States of America, et aI.,
Defendants



                                                     Amicus

The irony is that this case is about The Affordable Care Act and severe election tampering via censorship.
Our government, social media and media report in a one-dimension world. We live in a multi-dimension
world that requires free speech if we are to survive. I admit that there is no way to report this
information in a coherent manner. Review the letter and four-page docketed pleading to Judge John G.
Koeltl US District Court SD New York 500 Pearl5treet New York, NY 10007-1312 Attachment 1

             A Christmas Carol in Prose; Being a Ghost Stary af Christmas by Charles Dickens
     Jacab Marley "Mankind was my business. The camman welfare was my business; charity, mercy,
forbearonce, and benevolence, were, 011,my business. The deolings of my trode were but 0 drop of woter
                             in the comprehensive oceon of my business!"

                                    IS MANKIND    YOUR BUSINESS OR NOT?


Similar Questions of the Rule of Law - Reference:
In reo Grand Jury Investigation (18-3052) Court of Appeals for the D.C. Circuit
Democratic National Committee v. The Russian Federation (1:18-cv-03501) District Court, S.D. New York
Christenson v. Democratic National Committee (1:18-cv-05769) District Court, S.D. New York
Christenson v. Democratic National Committee (18-2145) Court of Appeals for the Second Circuit
5tate of Maryland v. United States of America (1:18-cv-02849) District Court, D. Maryland
Supreme Court Writ No. 18-496 Barry Michael v. Jefferson B. Sessions III Attorney General of the United
States - Motion to Substitute

Attachment    2: Writ/Amicus    Brief (In the most simplistic terms) In reo Grand Jury Investigation           (18-3052)
Court of Appeals for the D.C. Circuit

Attachment 3: Motion for Leave to File One Time Informative Pleading (Please file as Amicus Brief if
needed) In reo Grand Jury Investigation (18-3052) Court of Appeals for the D.C. Circuit

Attachment 4: Supplemental Motion for Leave to File One Time Informative Pleading (Please file as
Amicus Brief if needed) In reo Grand Jury Investigation (18-3052) Court of Appeals for the D.C. Circuit

Attachment    5: Errata to Complete the Record - File as Amicus Brief In reo Grand Jury Investigation
             Case 1:18-cv-02849-ELH Document 32-1 Filed 12/07/18 Page 2 of 2


(18-3052) Court of Appeals for the D.C. Circuit

Attachment 6: The United States Supreme Court and The Katrina Virus by David Andrew Christenson
"My books have been removed/censored/sanitized   fram the Library of Congress. All references to me and
my books have been removed/censored/sanitized  fram the Library of Congress. My books have Library of
Congress Control Numbers (LCCN). This book was placed into the Library of Congress in 2012."

Attachment7:      Amicus - BLUMENTHAL v. WHITAKER (1:18-cv-02664)       District Court, District of Columbia




Godspeed


Sincerely,    i

DavidA~re
Box 9063
Miramar Beach, Florida 32550
504-715-3086
david and rewehristenso n@gmail.eom:
deh ristenson6@hotmail.com:

                                                            SERVICE
                                                           d the     going with the Clerk of Court and
                                                                 bye-mail and first-class mail.



                                                  Andrew Christenson
